Title: From John Quincy Adams to Josiah, III Quincy, 13 September 1815
From: Adams, John Quincy
To: Quincy, Josiah, III



Dear Sir.
Ealing, near London, 13. September 1815.

On my arrival in this Country, I received your favour of 23. March last, accompanying a packet containing several copies of the Third Volume of the Memoirs of the American Academy, addressed to various literary and Scientific Institutions in London, and one to a similar Society at Bath—They were all delivered at the dwelling-houses of the Secretaries or principal members of the several Societies, and the letter for Dr Rees was also transmitted to him.—I lately forwarded to you an answer from the Secretary of the Royal Institution, of Great-Britain to the Communication made to that learned body, and it will afford me great pleasure to be the medium of intercourse between any other of those Societies and the American Academy.
I pray you, Sir to have the goodness to present to the Academy my thanks for their obliging notice of the works which I have had the pleasure of transmitting to them, and to believe me, with great respect, your very humble and obedt Servt John Quincy Adams.


